On Petition eor Rehearing.
Howard, J.
The izealous and accomplished counsel for appellant argue earnestly to show that the court has misapprehended the position taken by them on the original hearing. But a reading of the brief now filed does not disclose any question not already fully considered by the court. No tax was assessed *356on the land in controversy until 1885, when the appellant had- become the full and absolute owner of the property. Neither Prairie township nor the town of Brookston had a shadow of title as against appellant’s deed. If appellant chose to allow a school to be conducted on its premises, that was a matter over which it had supreme control. Had appellant not been able to make any use whatever of the property, that could not have affected the right of the State to impose taxes upon it, in common with all other property of the State. The court is unable to agree with the position taken by the learned counsel, either in this motion or in the original case. Petition overruled.